Citation Nr: 0835904	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-02 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 9, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, effective April 14, 2005.  By a 
November 2006 statement of the case, the RO granted an 
earlier effective date of service connection of December 9, 
2004, for PTSD.  However, as that grant does not represent a 
total grant of benefits sought on appeal, this claim for 
earlier effective dateremains before the Board.  AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
PTSD was filed at the RO on December 22, 2000.  This claim 
was denied in a November 2002 rating decision.  Following an 
April 2004 statement of the case, the veteran did not file a 
timely substantive appeal of this decision, and it became 
final on June 27, 2004.  

2.  The veteran's untimely substantive appeal of his claim 
for service connection for PTSD was received at the RO on 
December 9, 2004.  That communication was interpreted as a 
new claim of entitlement to service connection for PTSD.  
Service connection was subsequently granted, effective 
December 9, 2004.  There was no informal or formal claim, or 
written intent to file a claim for service connection for 
PTSD dated prior to the December 9, 2004, claim.

3.  The veteran has not raised a claim of entitlement to 
revision of the November 2002 denial of service connection 
for PTSD based upon clear and unmistakable error (CUE).


CONCLUSION OF LAW

The requirements for an effective date earlier than December 
9, 2004, for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran's initial claim for service connection for PTSD 
was filed at the RO on December 22, 2000.  This claim was 
denied in a November 2002 rating decision.  The RO received 
the veteran's notice of disagreement as to the denial of his 
claim on July 7, 2003.  The veteran filed a notice of 
disagreement.  A statement of the case affirming the decision 
was mailed to the veteran on April 27, 2004.  As the 
statement of the case was issued more than one year after the 
rating decision denying his claim, he had 60 days to file a 
substantive appeal of the denial of his claim.  See 38 C.F.R. 
§ 38 C.F.R. § 20.302(b) (2007).  The veteran was notified of 
this limited 60-day period he had to file his appeal in the 
April 2004 statement of the case.  The veteran, however, did 
not file a VA Form 9, or statement which could be interpreted 
as a substantive appeal of the decision until December 9, 
2004, more than 60 days after the statement of the case was 
mailed.  As the substantive appeal was not received in a 
timely manner, the November 2002 decision became final on 
June 27, 2004, 60 days after the statement of the case was 
mailed.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 3.104, 20.302(b) 
(2007).  The veteran's failure to file a timely substantive 
appeal constituted the abandonment of his December 2000 claim 
for service connection.  38 C.F.R. § 3.158 (2007).  Because 
the claim for PTSD was abandoned, it cannot serve as an 
earlier claim for service connection in this case.

Where a prior claim has been abandoned, the veteran must file 
a new claim, and the effective date of service connection 
will not be earlier than the date of the receipt of the new 
claim, or the date entitlement arose, whichever is later.  
38 C.F.R. §§ 3.158,  3.400(b).  The veteran's untimely 
substantive appeal of his claim for service connection for 
PTSD was received at the RO on December 9, 2004.  That 
communication was interpreted as a new claim of entitlement 
to service connection for PTSD.  Service connection was 
subsequently granted, effective December 9, 2004.  Here, at 
the time of the prior denial, the veteran did not have a 
diagnosis of PTSD that met the criteria of the DSM-IV.  Thus, 
the later date is the date the evidence demonstrates that 
entitlement existed.  In this case, however, service 
connection has been established as of December 9, 2004, the 
date the new claim for service connection was received.  
Because the effective date of service connection where a 
prior claim for service connection has been abandoned may not 
be earlier than the date of the receipt of the new claim, an 
effective date earlier than December 9, 2004, is not 
warranted in this case.  38 C.F.R. § 3.400 (2007).  
Significantly, the record contains no other communication 
prior to the ultimately-successful December 2004 application 
which could be interpreted as an informal claim to support 
the award of an earlier effective date for service connection 
for PTSD.

The first evidence VA received from the veteran regarding a 
new claim of entitlement to service connection for PTSD was 
dated on December 9, 2004.  Thus, in this case, the only date 
that could serve as a basis for the award of service 
connection is the date of receipt of the veteran's new claim 
for service connection on December 9, 2004.  There is no 
legal entitlement to an earlier effective date for PTSD.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for service connection for PTSD and that claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005; a rating 
decision in February 2006; and a statement of the case in 
November 2006.  Those documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An effective date earlier than December 9, 2004 for the grant 
of service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


